DETAILED ACTION
Claims 1, 5-7, 9-10, and 21-24 were rejected in the Office Action mailed 11/30/2020. 
Applicant filed a response and amended claim 1 on 02/26/2021. 
Claims 1, 5-7, 9-24 are pending, of which claims 11-20 are withdrawn. 
Claims 1, 5-7, 9-10, and 21-24 are rejected. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9-10, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific types of a fibrous structure comprising specific types of fibers, in light of Inventions A to E on pages 34-40, does not reasonably provide enablement for any type of a fibrous structure comprising a plurality of pulp fibers wherein at least a portion of the pulp fibers are in the form of a wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling
[regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 1 can be used as claimed and whether claim 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1, it is believed that undue experimentation would be required because: 

(a) The quantity of experimentation necessary is great since claim 1 read on for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of a wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid ontop of the wet laid paper web and the Specification only provides few does not provide the type of fibrous structure nor the type of plurality of fibers and filaments comprised by the fibrous structure possessed by the examples. 

(b) There is no direction or guidance presented for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of a wet laid paper and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid ontop of the wet laid paper web exhibiting a Horizontal Full Sheet (HFS) of greater than 17.0g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 as measured according to the Dry Compressive Modulus Test Method or direction or guidance for the amount or structure of the plurality of meltblown filaments spun onto the paper web such that the fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 as measured according to the Dry Compressive Modulus Test Method. 
	
(c) There is an absence of working examples concerning for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1. Regarding dependent claims 5-7, 9-10, and 21-24, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al (US 2004/0087237) in view of Krautkramer et al. (US 2003/0135179) (Krautkramer) and Barnholtz et al. (US 2011/0209840) (Barnholtz), taken in view of evidence provided by Hermans et al. (US 2008/0135195) (Hermans). 
Regarding claims 1, 5-7, and 21-24
Garnier teaches a tissue product (i.e., fibrous structure) containing a multi-layered paper web comprising a first fibrous layer comprising hardwood pulp fibers and a second fibrous layer positioned adjacent to said first fibrous layer, the second fibrous layer comprising softwood pulp fibers and synthetic fibers (Garnier, abstract; [0008-0011]; [0036]). 
Garnier teaches the synthetic fibers utilized in the multi-layered paper web helps reduce the production of lint or slough in the resulting tissue product, such synthetic fibers include polyolefin, polyester, or biodegradable polymers like poly(lactic acid), poly(ε-caprolactone), or poly(3-hydroxybutyrate) (Garnier, [0039]). 


With respect to the difference, Krautkramer (A) teaches a composite absorbent member containing multiple layers, wherein each layer contains a mixture of pulp fibers and a synthetic polymer (Krautkramer, [abstract; [0017]), for use in a sanitary napkin (Krautkramer, [0016]). 
Krautkramer teaches the layer comprising a mixture of pulp fibers and synthetic polymer is formed by a coform process, wherein the synthetic polymer is in the form of synthetic fibers (Krautkramer, [0016]; [0018]). As evidenced by Hermans, the coform process is a papermaking process (Hermans, [0077]). 
Krautkramer teaches the coform layer is formed by integrating a stream of meltblown fibers spun from a die with a stream of pulp fibers (Krautkramer, [0020-0022]; FIG. 2). 
Krautkramer in view of Garnier are analogous art as they are both drawn to multi-layered fibrous materials for use in a sanitary napkin (Garnier, [0001]; [0005]). 
In light of the disclosure of Krautkramer, it therefore would have been obvious to one of ordinary skill in the art to form the second fibrous layer comprising softwood pulp fibers and synthetic fibers of Garnier using a coform process as taught by Krautkramer, in order to form a layer comprising a mixture of pulp fibers and synthetic fibers for a sanitary napkin with predictable success, as Krautkramer teaches a coform process is suitable for use in forming a layer comprising a mixture of pulp fibers and synthetic fibers in a sanitary napkin, and thereby arrive at the claimed invention. 


Barnholtz further teaches the fibrous structure is made using a co-form process (Barnholtz, [0036]), wherein the coformed fibrous structures is formed of a filament and a solid additive, such as wood pulp fibers (Barnholtz, [0037]; [0074]), wherein suitable filaments include thermoplastic polymer filaments such as polyesters, nylons, polyolefin such as polypropylene, biodegradable or compostable thermoplastic material such as polylactic acid filaments and polhydroxyalkanoate filaments (Barnholtz, [0042]; claim 7). 
Barnholtz and Garnier in view of Krautkramer are analogous art as they are both drawn to fibrous structure for use in absorbent pads or feminine hygiene products, i.e., sanitary napkins (Garnier, [0001]; [0005]). 
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to form the first fibrous layer comprising hardwood pulp fibers of Garnier using a wetlaid papermaking process as taught by Barnholtz, in order to form a layer comprising hardwood pulp fibers for a sanitary napkin with predictable success, as Barnholtz teaches a wetlaid papermaking process is suitable for use in forming a layer in a sanitary napkin, and thereby arrive at the claimed invention. Given the first fibrous layer is formed by a papermaking process, it is clear the first fibrous layer is a wetlaid paper web.
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use thermoplastic meltblown filaments, such as polyesters, nylons, polyolefin such as polypropylene, biodegradable or compostable thermoplastic material such as polyhydroxyalkanoate or polycaprolactone, in the co-formed material of Garnier in view of Krautkramer, as Barnholtz teaches that these thermoplastic meltblown filaments are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has In re Leshin, 227 F.2d 197 (CCPA 1960). 

	Given Garnier in view of Krautkramer and Barnholtz teaches the second fibrous layer of the multi-layered paper web is a coformed layer comprises meltblown filaments, wherein the meltblown filaments are spun from a die and integrated with pulp fibers, and Garnier in view of Krautkramer and Barnholtz teaches the first fibrous layer of the multi-layered paper web is a wet laid layer, it is clear the thermoplastic meltblown filaments, such as polyesters, nylons, polyolefin, biodegradable or compostable thermoplastic material such as polyhydroxyalkanoate or polycaprolactone, are spun from a die and directly laid ontop of the wet laid paper web. 

Garnier in view of Krautkramer and Barnholtz satisfies the structural limitation of the claims. Given that the material and structure of the multi-layered paper web of Garnier in view of Krautkramer and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the multi-layered paper web of Garnier in view of Krautkramer and Barnholtz would intrinsically have a Horizontal Full Sheet (HFS) of greater than 17.0g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils*mils/log(grforce/in2) as measured according to the Dry Compressive Modulus Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9
3 as measured according to the Flexural Rigidity and Bending Modulus Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 10
Given that the material and structure of multi-layered paper web of Garnier in view of Krautkramer and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the multi-layered paper web of Garnier in view of Krautkramer and Barnholtz would intrinsically have a TS7 of less than 17.0 dbV2rms as measured according to the Emtec Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 1, 5-7, 9-10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (US 2003/0135179) (Krautkramer) in view of Barnholtz et al. (US 2011/0209840) (Barnholtz) and Misek et al. (US 2004/0186448) (Misek), taken in view of evidence provided by Lexico (Paper). 
Regarding claims 1, 5, and 7
Krautkramer teaches a composite absorbent member comprising a three-layered coform material (i.e., a fibrous structure) wherein the first layer is positioned between the second and third layers, wherein all three layers comprise pulp fibers and thermoplastic meltblown fibers (Krautkramer, [0016-0017]; FIG. 1; claim 1-3). 
Krautkramer teaches the thermoplastic meltblown fibers includes polyolefin and polyester thermoplastic material (Krautkramer, [0019]). 
Krautkramer teaches the composite absorbent member 22 is utilized in an absorbent article 10 (Krautkramer, [0037]; FIG. 4), wherein the absorbent article further comprises an intake member 18 comprising an airlaid tissue formed from hardwood and/or softwood fibers (i.e., paper web) (Krautkramer, [0045-0048]). 
Krautkramer teaches the composite absorbent member 22 is formed on the intake member 21, which acts a carrier during the coform process (Krautkramer, [0055]). Krautkramer teaches the formation of each of the layers of the three-layered coform material includes a stream of meltblown fibers extruded from a die, integrating the stream of meltblown fibers with a stream of pulp fibers, and laying the integrated stream down onto the belt, wherein the meltblown fibers form a part of a coform layer (Krautkramer, [0020-0027]; FIG. 2)
Given Krautkramer teaches the airlaid tissue of the intake member is used as a carrier during the coform process, it is clear the meltblown fibers of each of the coform layers of the three-layered coform material are spun form a die and directly laid ontop of the airlaid tissue. 

Krautkramer does not explicitly teach the presence of a wet laid paper web (A) or the thermoplastic meltblown fibers as thermoplastic meltblown filaments (B)
	

	Misek teaches the intake layer is configured to quickly absorb and pull liquid away from the body, wherein the intake layer is a wet-laid fibrous web or an air-laid fibrous web (Misek, [0052]). 
	Misek and Krautkramer are analogous art as they are both drawn to absorbent structures for use in feminine hygiene products (Misek, [0034]) (Krautkramer, [0016]). 
	In light of the disclosure of Misek of the equivalence and interchangeability of using an air-laid fibrous web as an intake layer, as disclosed in Krautkramer, with a wet-laid fibrous web as presently claimed, it therefore would have been obvious to one of ordinary skill in the art to form the intake layer comprising hardwood and/or softwood fibers of Krautkramer by a wetlaid process, in order to form an intake layer capable of quickly absorbing and pulling liquid away from the body with predictable success, and thereby arrive at the claimed invention.
In view of evidence provided by Lexico, the wetlaid fibrous web comprising hardwood and/or softwood fibers of Krautkramer in view of Misek is a paper web, where paper is material manufactured in thin sheets from pulp of wood or other fibrous substances (Lexico, see 1). 

With respect to the difference, Barnholtz (B) teaches a multi-layered co-formed fibrous structure (Barnholtz, [0037]; [0074-0075]; FIG. 3-5), for use in a sanitary tissue product (Barnholtz [0087]. 
Barnholtz teaches co-formed fibrous structures are formed of a filament and a solid additive, such as wood pulp fibers (Barnholtz, [0037]; [0074]), wherein suitable filaments include thermoplastic polymer filaments such as polyesters, nylons, polyolefin such as polypropylene, biodegradable or compostable thermoplastic material such as polylactic acid filaments and polhydroxyalkanoate filaments (Barnholtz, [0042]; claim 7). 

In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use thermoplastic meltblown filaments comprising polyolefin or polyester in the co-formed material of Krautkramer in view of Misek, as Barnholtz teaches that meltblown filaments are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

	Krautkramer in view of Misek and Barnholtz satisfies the structural limitation of the claims. Given that the material and structure of the three-layered coform material of Krautkramer in view of Misek and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the three-layered coform material of Krautkramer in view of Misek and Barnholtz would intrinsically have a Horizontal Full Sheet (HFS) of greater than 17.0g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils*mils/log(grforce/in2) as measured according to the Dry Compressive Modulus Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claim 6
Krautkramer further teaches the polyolefin includes polyethylene and polypropylene (Krautkramer, [0019]). 

Regarding claim 9
Given that the material and structure of the three-layered coform material of Krautkramer in view of Misek and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the three-layered coform material of Krautkramer in view of Misek and Barnholtz would intrinsically have a Bending Modulus of less than 10.00 (mg*cm.g)/mils3 as measured according to the Flexural Rigidity and Bending Modulus Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 10
Given that the material and structure of the three-layered coform material of Krautkramer in view of Misek and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the three-layered coform material of Krautkramer in view of Misek and Barnholtz would intrinsically have a TS7 of less than 17.0 dbV2rms as measured according to the Emtec Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 21-24

With respect to the difference, Barnholtz teaches a multi-layered co-formed fibrous structure (Barnholtz, [0037]; [0074-0075]; FIG. 3-5), for use in a sanitary tissue product (Barnholtz [0087]. 
Barnholtz teaches co-formed fibrous structures are formed of a filament and a solid additive, such as wood pulp fibers (Barnholtz, [0037]; [0074]), wherein suitable filaments include thermoplastic polymer filaments such as polyesters, nylons, polyolefin, biodegradable or compostable thermoplastic material such as polylactic acid filaments and polhydroxyalkanoate filaments (Barnholtz, [0042]; claim 7). 
Barnholtz and Krautkramer are analogous art as they are both drawn to sanitary tissue products formed of multi-layered co-formed fibrous structures. 
	In light of the disclosure of Barnholtz of the equivalence and interchangeability of using polyolefin or polyester thermoplastic material as disclosed in Krautkramer (Krautkramer, [0019]), with biodegradable or compostable thermoplastic material such as polylactic acid or polyhydroxyalkanoate (Barnholtz, [0042]; claim 7) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use biodegradable or compostable thermoplastic meltblown material such as polylactic acid or polyhydroxylakanoate as the filament material in Krautkramer in view of Barnholtz, and thereby arrive claimed invention.
Alternatively, in light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polylactic acid or polyhydroxyalkanoate filaments in the three-layered coform material of Krautkramer in view of Barnholtz, as Barnholtz teaches these filaments are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to In re Leshin, 227 F.2d 197 (CCPA 1960).

Response to Arguments
In view of the amendment of claim 1 including, “wet laid paper web” in lines 2 and 7 and the remarks regarding Krautkramer in view of Barnholtz as set forth on page 6 of the remarks filed 02/26/2021, it is agreed the previous rejection over Krautkramer in view of Barnholtz does not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejection over Krautkramer in view of Barnholtz is withdrawn. However, the amendment necessitates a new set of rejection as set forth above. 

Applicant's remaining arguments filed 02/26/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully submits that Claim 1, as amended, and Claims 5-7, 9-10 and 21-24, which ultimately depend from Claim 1, as amended, are enabled by the Specification.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	The amendment to claim 1 does not address the issue of enablement as the results of the test for undue experimentation, as set forth above, still apply to the claims as amended. The fact remains the present claims broadly recite, any type of fibrous structure comprising a plurality of pulp fibers wherein at least a portion of the plurality of pulp fibers are in the form of a wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown any fibrous structure comprising the claimed meltblown thermoplastic filaments spun from a die and laid ontop of the wet laid paper web, i.e., a fibrous structure comprising the meltblown fibers in the form of spunbond layer, a meltblown layer, a scrim layer, etc. Further, while the Specification provides examples of fibrous structures exhibiting an Absorptive Rate and Capacity and Dry Thick Compression (i.e., Inventions A to E on pages 34-40), only Inventions A-B and D exhibit values of the claimed properties that fall within the claimed range. It is unclear what differentiates Inventions A-B and D from Inventions C and E such that Inventions A-B and D meet the claimed ranges while Inventions C and E do not. Therefore, the 35 U.S.C 112(a) rejection is maintained. 

Applicants further argue:
“Applicant respectfully submits that the combined teachings of Krautkramer in view of Barnholtz, would result in two or more pre-formed webs being bonded together as a laminate resulting in a similar structure, strictly from a structure perspective (not necessarily the materials) to Fig. 3 of the present application. The structure resulting from the combined teachings of Krautkramer and Barnholtz would result in void areas/gaps in between the two bonded pre-formed webs like the structure shown in Fig. 3. This is different from the claimed invention as claimed in Claim 1, as amended, wherein a plurality of thermoplastic meltblown filaments are spun from a die and directly laid on top of a wet laid paper web resulting in a structure as shown in Fig. 6A, for example.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:

Secondly, Krautkramer teaches the composite absorbent member 22 is formed on the intake member 21 (i.e., laid ontop of the intake member), which acts a carrier during the coform process (Krautkramer, [0055]). Krautkramer teaches the formation of each of the layers of the three-layered coform material includes a stream of meltblown fibers extruded from a die, integrating the stream of meltblown fibers with a stream of pulp fibers, and laying the integrated stream down onto the belt, wherein the meltblown fibers form a part of a coform layer (Krautkramer, [0020-0027]; FIG. 2)
Given this method of forming the composite member 22 and therefore the absorbent article of Krautkramer in view of Misek and Branholtz is substantially identical to the method of forming the fibrous structure of the claimed invention, as set forth in Applicant’s Specification (Specification, pg. 59 line 16 – pg. 60 line 9; FIG. 6B), i.e., the meltblown filaments are extruded/spun form a die and then laid ontop of the paper web, it is the Examiner’s opinion the absorbent article would not include void areas/gaps in between the wet laid paper web and the coform material of the composite absorbent member. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789